Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercier, et al., US 2006/0180372 A1.
As per Claim 1, Mercier teaches a device for decelerating a vehicle having a front-loading device and a front axle, the device (¶¶ 63-67; braking system) comprising: 
sensors for measuring the mass the center of gravity of a received load (¶¶ 68-69), the sensors generating sensor data, an electronic evaluation and control unit configured to evaluate the sensor data to determine a maximum brake deceleration (p.sub.Br_tilt) in forward travel (¶¶ 67, 70), in order to prevent tilting of the vehicle about the front axle (¶ 81); 
a hydraulic or pneumatic brake system configured to be actuated by the evaluation and control unit to effect a delimitation or reduction of an effective brake pressure (p.sub.Br_R) in wheel brake cylinders of the front axle, the brake system including an anti-lock brake system (ABS) (¶¶ 70-71), wherein at least one sensor of the brake system generates a sensor signal in an emergency braking situation, the sensor signal being identifiable by the evaluation and control unit (¶¶ 75-76); 
wherein the electronic evaluation and control unit is configured, upon identification of the emergency braking situation, to activate and control an emergency braking operation by canceling the delimitation or reduction of the effective brake pressure (p.sub.Br_R) in the wheel brake cylinders of the front axle (¶¶ 80-82) and, with the exception of an anti-lock control operation, to cause an introduction of a full brake pressure (p.sub.Br_S) in a controlled manner by way of a primary brake valve (16) into the wheel brake cylinders of the front axle (¶¶ 77, 79, 92).
As per Claim 2, Mercier teaches that the sensor for identifying the emergency braking situation is a travel sensor (¶¶ 69-70) which is disposed on the primary brake valve (¶¶ 75-78), the emergency braking situation being identified by a predefined limit actuation travel (s.sub.Br_lim) of a control piston being reached or exceeded (¶¶ 79-80).
As per Claim 3, Mercier teaches that the sensor for identifying the emergency braking situation is a pressure sensor connected to a primary brake line disposed between the primary brake valve and an ABS control valve of the front axle (¶ 72), the emergency braking situation being identified when a predefined limit brake pressure (p.sub.Br_lim) is reached or exceeded (¶ 75; “to ensure proper pressure distribution”).
As per Claim 4, Mercier further teaches a manually activatable switch configured for manually triggering the emergency braking operation by a driver of the vehicle (¶¶ 77-78).
As per Claim 5, Mercier teaches a method for decelerating a vehicle having a front axle and a front-loading device (¶¶ 63-67), the method comprising the following steps: 
determining a mass and a center of gravity of a received load (¶¶ 68-69) by using a sensor generating sensor data, evaluating the sensor data and determining a maximum braking deceleration in forward travel (¶¶ 67, 70) from the sensor data for avoiding tilting of the vehicle about the front axle (¶ 81); 
actuating a hydraulic or pneumatic brake system equipped with an anti-lock brake system (ABS) configured to effect a delimitation or reduction of an effective brake pressure (p.sub.Br_R) in wheel brake cylinders of the front axle (¶¶ 70-71); 
identifying, based on a sensor signal of a sensor (70, 72) of the hydraulic or pneumatic brake system, an emergency braking situation when the sensor signal reaches or exceeds a predefined limit value, and, upon identifying the emergency braking situation, activating an emergency braking operation that cancels the delimitation or reduction of the effective brake pressure (p.sub.Br_R) in the wheel brake cylinders of the front axle (4) (¶¶ 80-82); and 
controlling the emergency braking operation such that, with the exception of an anti-lock brake control operation, a full brake pressure (p.sub.Br_S) is introduced in a controlled manner by way of a primary brake valve into the wheel brake cylinders of the front axle (¶¶ 77, 79, 92).
As per Claim 6, Mercier teaches that the emergency braking situation is identified by evaluating a sensor signal of a distance sensor (¶¶ 69-70) disposed on the primary brake valve (¶¶ 75-78) when an actuation travel (s.sub.Br_S) of a control piston detected by the distance sensor has reached or exceeded (s.sub.Br_S.gtoreq.s.sub.Br_lim) a predefined limit actuation travel (s.sub.Br_lim) (¶¶ 79-80).
As per Claim 7, Mercier teaches that the emergency braking situation is identified by evaluating a sensor signal of a pressure sensor connected to a primary brake line disposed between the primary brake valve and an ABS control valve of the front axle (¶ 72), wherein the emergency braking situation is identified when a brake pressure (p.sub.Br_S) detected by the pressure sensor has reached or exceeded (p.sub.Br_S.gtoreq.p.sub.Br_lim) a predefined limit brake pressure (p.sub.Br_lim) (¶ 75; “to ensure proper pressure distribution”).
As per Claim 8, Mercier teaches the step of activating at least one of an airbag and a belt tensioner of a safety belt system simultaneously with activating the emergency braking operation (¶¶ 77-78).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661